United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-4093
                                   ___________

Robert Wayne Eddy,                       *
                                         *
            Appellant,                   *
                                         *
      v.                                 *   Appeal from the United States
                                         *   District Court for the Western
P. W. Keohane, Warden, Medical           *   District of Missouri.
Center for Federal Prisoners,            *
Springfield, Missouri,                   *          [UNPUBLISHED]
                                         *
            Appellee.                    *

                                   ___________

                         Submitted: November 22, 2000

                               Filed: November 28, 2000
                                   ___________

Before WOLLMAN, Chief Judge, LOKEN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges
                             ___________

PER CURIAM.

    Robert Eddy, a federal inmate, appeals the district court’s1 order granting
summary judgment in favor of Warden P. W. Keohane of the Medical Center for


      1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri.
Federal Prisoners in Springfield, Missouri, in Mr. Eddy’s Bivens2 action. Initially,
having carefully reviewed the record, we reject Mr. Eddy’s contention that the district
court ruled prematurely on Warden Keohane’s summary judgment motion. We also
conclude that the adverse grant of summary judgment was proper. First, we agree with
the district court that Mr. Eddy failed to exhaust administrative remedies, as mandated
by 42 U.S.C. § 1997e(a). See Castano v. Nebraska Dep’t of Corrections, 201 F.3d
1023, 1025 (8th Cir.) (“[W]e are not free to engraft upon [§ 1997e(a)] an exception that
Congress did not place there.”), cert. denied, 121 S. Ct. 266 (2000). Second, we agree
with the court that the Bivens claim lacks merit: Mr. Eddy failed to rebut the evidence
indicating that he was not deprived of medical care as alleged, and that Warden
Keohane was not personally involved in any of the complained-of conduct. See
Chelette v. Harris, No. 99-1759, 2000 WL 1496624, at **2-3 (8th Cir. Oct. 10, 2000)
(failure to exhaust administrative remedies under § 1997e does not deprive federal
court of jurisdiction); Buford v. Runyon, 160 F.3d 1199, 1203 n.7 (8th Cir. 1998)
(Bivens actions cannot be premised on respondeat superior liability; defendants are
liable for their personal acts only).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971).
                                          -2-